           Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABIRA MEDICAL                                        :
LABORATORIES, LLC D/B/A
GENESIS DIAGNOSTICS,
           Plaintiff,                                :          CIVIL ACTION
                                                     :          No. 2:19-cv-05090-AB
                v.                                   :
                                                     :
JOHNS HOPKINS HEALTHCARE                             :
LLC,
          Defendant.                                 :

July 7, 2020                                                                  Anita B. Brody, J.

                                           MEMORANDUM

        Plaintiff Abira Medical Laboratories, LLC d/b/a Genesis Diagnostics (“Genesis”) brings

this action against health insurer Defendant Johns Hopkins Healthcare LLC (“JHHC”) for

violations of the Employee Retirement Income Security Act of 1975 (“ERISA”) and

Pennsylvania law. Genesis alleges that JHHC failed to appropriately pay Genesis for services

rendered to members insured by JHHC (“JHHC Members”) and to implement reasonable claims

procedures. JHHC moves to dismiss this suit for lack of personal jurisdiction. In the alternative,

JHHC moves to dismiss the action for failure to state a claim on which relief can be granted and

lack of standing. For the below reasons, I will grant JHHC’s motion to dismiss for lack of

personal jurisdiction. 1

I. BACKGROUND 2

        Defendant JHHC is a Maryland limited liability company that administers insurance for

1
  Because this Court does not exercise personal jurisdiction over JHHC, I will not discuss JHHC’s
alternative arguments for failure to state a claim and lack of standing.
2
  “In deciding a motion to dismiss for lack of personal jurisdiction, we take the allegations of the
complaint as true. But once a defendant has raised a jurisdictional defense, a plaintiff bears the burden of
proving by affidavits or other competent evidence that jurisdiction is proper.” Dayhoff Inc. v. H.J. Heinz
Co., 86 F.3d 1287, 1302 (3d Cir. 1996) (citation omitted). The facts are taken from the Complaint and the
evidence presented by the parties.
         Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 2 of 10




self-funded employer health plans sponsored by Maryland employers. Decl. Kyle Marmen ¶¶ 2,

4 [hereinafter Marmen Decl.], ECF No. 7, Ex. A; Compl. ¶¶ 7-8, ECF No. 1. JHHC maintains

its principal place of business and is incorporated in Maryland. Marmen Decl. ¶ 2. It is not

registered to do business in Pennsylvania. See Pl.’s Reply Br. 6, ECF No. 12 (alleging that other

Johns Hopkins affiliates are registered to do business in Pennsylvania). JHHC provides JHHC

Members with health care services mostly through “In-Network Providers” who have contracted

with JHHC to render care on a fixed-fee basis. Compl. ¶ 16. Services may also be rendered

through “Out-of-Network Providers” who are not contractually bound by JHHC’s fixed-fee

schedule, but are instead reimbursed by JHHC at the usual, customary, and reasonable rates for

services provided. Id. ¶ 17. Some of these “Out-of-Network Providers” are not located within

the State of Maryland. Pl.’s Reply Br., Ex. 1(a).

       Plaintiff Genesis is one such “Out-of-Network Provider” that offers medical laboratory

testing services to JHHC members. Compl. ¶¶ 5-6. Genesis is a foreign limited liability

company registered to do business in Pennsylvania and with its principal place of business in

Pennsylvania. Id. ¶ 5; Decl. Elliott H. Vernon ¶ 3 [hereinafter Vernon Decl.], ECF No. 12-2.

Genesis provides laboratory testing services to JHHC Members when JHHC members give their

laboratory specimens to their medical service providers, and the medical service providers send

the specimens to Genesis’s facility in Langhorne, PA. Vernon Decl. ¶ 8. Genesis subsequently

sends the laboratory testing results back to the service provider. Id. Genesis has provided

laboratory services to JHHC Members for several years. Id. ¶ 13.

        From 2016 to 2018, Genesis submitted claims to JHHC for services rendered to JHHC

Members. JHHC failed to pay the balance on forty-nine claims. See, e.g., Compl. ¶¶ 20, 27,

Ex. A. Genesis alleges that “JHHC’s failure to implement and maintain reasonable claims
          Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 3 of 10




procedures and its failure to reimburse Plaintiff for services rendered to JHHC Members

constitutes a violation of federal law, including ERISA, Pennsylvania law, and the contractual,

fiduciary, and other obligations owed by JHHC to its Members.” Compl. ¶ 3.

II. DISCUSSION

        JHHC moves to dismiss this suit for lack of personal jurisdiction pursuant to Federal Rule

of Civil Procedure 12(b)(2). In the alternative, JHHC moves to dismiss the action for failure to

state a claim on which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6)

and for lack of standing pursuant to Federal Rule of Civil Procedure 12(b)(1).

        A. Personal Jurisdiction

        If a defendant moves to dismiss a lawsuit for lack of personal jurisdiction under Rule

12(b)(2), then the plaintiff bears the burden of demonstrating the facts that establish jurisdiction.

Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). “[W]hen the court does

not hold an evidentiary hearing on the motion to dismiss, the plaintiff need only establish a prima

facie case of personal jurisdiction and the plaintiff is entitled to have its allegations taken as true

and all factual disputes drawn in its favor.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d

Cir. 2004). “In deciding a motion to dismiss for lack of personal jurisdiction, we take the

allegations of the complaint as true. But once a defendant has raised a jurisdictional defense, a

plaintiff bears the burden of proving by affidavits or other competent evidence that jurisdiction is

proper.” Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996) (citation omitted);

see also Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009).

        “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014) (citing Fed. R. Civ. P.

4(k)(1)(A)). Pennsylvania’s long-arm statute provides for jurisdiction “based on the most
          Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 4 of 10




minimum contact with th[e] Commonwealth allowed under the Constitution of the United

States.” 42 Pa. Cons. Stat. Ann. § 5322(b). Accordingly, “[t]he Due Process Clause of the

Fourteenth Amendment sets the outer boundaries of [Pennsylvania’s] authority to proceed

against a defendant.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923

(2011). In order for a court to exercise personal jurisdiction over an out-of-state defendant, due

process requires that the defendant “have certain minimum contacts with [the State] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S.

457, 463 (1940)).

       There are two types of personal jurisdiction: general jurisdiction and specific jurisdiction.

O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007). “As th[e] Court has

increasingly trained on the ‘relationship among the defendant, the forum, and the litigation,’ i.e.,

specific jurisdiction, general jurisdiction has come to occupy a less dominant place in the

contemporary scheme.” Daimler, 571 U.S. at 132-33 (footnote omitted) (quoting Shaffer v.

Heitner, 433 U.S. 186, 204 (1977)).

       JHHC moves to dismiss for lack of personal jurisdiction. Genesis contends that this

Court has both general jurisdiction and specific jurisdiction over JHHC.

               1. General Jurisdiction

       “[O]nly a limited set of affiliations with a forum will render a defendant amenable to all-

purpose jurisdiction there.” Daimler, 571 U.S. at 137. “A court may assert general jurisdiction

over foreign (sister-state or foreign-country) corporations to hear any and all claims against them

when their affiliations with the State are so ‘continuous and systematic’ as to render them

essentially at home in the forum State.” Goodyear, 564 U.S. at 919. The paradigm forums, in
          Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 5 of 10




which a corporation is reasonably regarded as at home, are the place of incorporation and the

principal place of business. Daimler, 571 U.S. at 137. “The exercise of general jurisdiction is

not limited to these forums; in an ‘exceptional case,’ a corporate defendant’s operations in

another forum ‘may be so substantial and of such a nature as to render the corporation at home in

that State.’” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017) (quoting Daimler, 571 U.S.

at 139 n.19). However, “the exercise of general jurisdiction in every State in which a

corporation engages in a substantial, continuous, and systematic course of business . . . , is

unacceptably grasping.” Daimler, 571 U.S. at 138 (internal quotation marks omitted). “The

Fourteenth Amendment due process constraint described in Daimler . . . applies to all state-court

assertions of general jurisdiction over nonresident defendants; the constraint does not vary with

the type of claim asserted or business enterprise sued.” Tyrrell, 137 S. Ct. at 1558–59.

        JHHC is not incorporated in Pennsylvania and does not have its principal place of

business in Pennsylvania. Genesis contends that this Court has general jurisdiction over JHHC

because JHHC has continuous and systematic contacts with Pennsylvania via its affiliates that

engage in business in Pennsylvania. Daimler establishes, however, that engaging in a

substantial, continuous, and systematic course of business is insufficient to establish general

jurisdiction. A court may only assert general jurisdiction in a forum in which the corporation is

regarded as home—typically, the place of incorporation or the principal place of business. 3

Genesis does not argue that this is an exceptional case in which JHHC’s operations in

Pennsylvania are so substantial and important as to render it at home in Pennsylvania. Nor does

it allege that JHHC is merely an alter ego of the Johns Hopkins affiliates that are registered as

foreign corporations in Pennsylvania, or that there is any reason not to treat them as distinct

3
 In Pennsylvania, a corporation or LLC registered as a foreign corporation consents to jurisdiction. See
Plumbers’ Local Union No. 690 Health Plan v. Apotex Corp., No. CV 16-665, 2017 WL 3129147, at
*10-11 (E.D. Pa. July 24, 2017). JHHC is not registered as a foreign LLC, however.
            Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 6 of 10




entities. See Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 781 (3d Cir. 2018) (describing alter

ego theory of personal jurisdiction). Because JHHC is not incorporated in Pennsylvania and does

not have its principal place of business in Pennsylvania, it is not at home in Pennsylvania.

Accordingly, this Court lacks general jurisdiction over JHHC.

                2. Specific Jurisdiction

       The analysis of whether a forum state has sufficient minimum contacts to exercise

specific jurisdiction over a nonresident defendant “focuses on ‘the relationship among the

defendant, the forum, and the litigation.’” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775

(1984) (quoting Shaffer, 433 U.S. at 204). “For a State to exercise jurisdiction consistent with

due process, the defendant’s suit-related conduct must create a substantial connection with the

forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014). The minimum contacts necessary to

create specific jurisdiction “must arise out of contacts that the ‘defendant himself’ creates with

the forum State.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). The

contacts must not be “based on the ‘random, fortuitous, or attenuated’ contacts [the defendant]

makes by interacting with other persons affiliated with the State.” Id. at 286 (quoting Burger

King, 471 U.S. at 475). “[A]lthough physical presence in the forum is not a prerequisite to

jurisdiction, physical entry into the State—either by the defendant in person or through an agent,

goods, mail, or some other means—is certainly a relevant contact.” Id. (citation omitted).

Specific jurisdiction “depends on an affiliation between the forum and the underlying

controversy, principally, activity or an occurrence that takes place in the forum State and is

therefore subject to the State’s regulation.” Goodyear, 564 U.S. at 919 (internal quotation marks

omitted).

       A plaintiff must establish three key elements to show that a court has specific personal
          Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 7 of 10




jurisdiction over a defendant. “First, the defendant must have ‘purposefully directed [its]

activities’ at the forum.” O’Connor, 496 F.3d at 317 (quoting Burger King, 471 U.S. at 472).

“Second, the litigation must ‘arise out of or relate to’ at least one of those activities.” Id.

(quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)). Third,

“a court may consider whether the exercise of jurisdiction otherwise ‘comport[s] with fair play

and substantial justice.’” Id. (quoting Burger King, 471 U.S. at 476).

        While a court usually determines specific jurisdiction on a claim-by-claim basis, claim

specific analysis may not be necessary “for certain factually overlapping claims.” O’Connor,

496 F.3d at 317 n.3; see also Bhd. of Locomotive Eng’rs & Trainmen v. United Transp. Union,

413 F. Supp. 2d 410, 417 (E.D. Pa. 2005) (“[W]here the considerations in analyzing jurisdiction

do not differ between particular claims, a claim specific analysis is not necessary.”). Because

Genesis’s claims all stem from the same conduct of JHHC failing to reimburse Genesis for

JHHC Members’ laboratory testing services, a claim-specific analysis is not necessary.

                        a. Purposeful Availment

                The threshold inquiry is whether a defendant “purposefully avails itself of the

privilege of conducting activities within the forum State.” Hanson v. Denckla, 357 U.S. 235,

253 (1958). Physical presence in the forum is not required, “[b]ut what is necessary is a

deliberate targeting of the forum.” O’Connor, 496 F.3d at 317. In determining whether a

defendant has sufficient contacts with the forum, the “unilateral activity of another party or a

third person is not an appropriate consideration.” Helicopteros, 466 U.S. at 417. “Courts should

be careful to avoid mistaking a plaintiff’s, or other individual’s, contacts with the out-of-state

defendant for evidence of the defendant’s ‘reaching out’ into the forum.” Goodway Grp. v.

Sklerov, No. 18-0900, 2018 U.S. Dist. LEXIS 137599, at *10 (E.D. Pa. Aug. 15, 2018).
          Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 8 of 10




       In this case, Genesis contends that this Court has specific jurisdiction over JHHC because

(1) JHHC’s Members’ physicians were allowed to solicit Genesis’s out-of-network laboratory

testing services in Pennsylvania, and (2) JHHC routinely paid a portion of Genesis’s claims. Pl.’s

Reply Br. 17-18.

       In Vetrotex Certainteed Corp. v. Consolidated Fiber Glass Products Co., the Third

Circuit held that a Pennsylvania court lacked personal jurisdiction over a California corporation

that executed an agreement with a Pennsylvania plaintiff, but did not initiate the business

relationship with the plaintiff. 75 F.3d 147, 149 (3d Cir. 1996). The agreement was negotiated

and executed in California, although the defendant had made telephone calls to the plaintiff’s

office in Pennsylvania. Id. The Third Circuit held that the defendant did not purposefully avail

itself of the privilege of conducting business in the forum because the only contacts it had were

telephone calls and letters written to the plaintiff in Pennsylvania. Id. at 152. Furthermore, the

defendant did not initiate the business relationship with the plaintiff in the forum state; it “was

merely a ‘passive buyer’” of the plaintiff’s product. Id. The Third Circuit recognized that

“informational communications in furtherance of [a contract between a resident and a

nonresident] does not establish the purposeful activity necessary for a valid assertion of personal

jurisdiction over [the nonresident defendant].” Id. at 152 (quoting Sunbelt Corp. v. Noble,

Denton & Assoc., Inc., 5 F.3d 28, 32 (3d Cir. 1993)).

       In a case with facts even closer to the ones here, the Fifth Circuit held that a Louisiana

court lacked personal jurisdiction over a foreign insurance company whose insured members

sought treatment from the plaintiffs, medical services providers, in Louisiana. Choice

Healthcare, Inc. v. Kaiser Found. Health Plan, 615 F.3d 364, 366-67 (5th Cir. 2010). As here,

the insurance company paid the plaintiff in the forum state for a limited number of claims for
          Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 9 of 10




rendering services to the insurance company’s insured members. Id. at 369. The Fifth Circuit

held that the insurance company’s “payment of a limited number of claims for treatment of [the

insurance company’s] insureds, based on the unilateral decisions of those insureds who sought

treatment in Louisiana, does not establish purposeful contact.” Id. at 369-70 (emphasis added).

The court found that the insurance company “was not attempting to expand sales to Louisiana or

otherwise develop commercial activity in Louisiana.” Id. at 370. Courts in this circuit have also

found that sending payments to the forum state alone, where the contract was not negotiated or

executed there, does not constitute “purposeful availment.” See, e.g., Cintron Beverage Grp.,

LLP v. Aoun, No. CIV.A. 10-3439, 2011 WL 3156584, at *3 (E.D. Pa. July 26, 2011) (“The

Court cannot find, particularly in the absence of a long-term written agreement, that merely

remitting payment to a location unilaterally selected by [plaintiff] in response to invoices is

sufficient to confer jurisdiction.”); In re Diet Drugs Prod. Liab. Litig., No. 09-20008, 2010 WL

2264869, at *4 (E.D. Pa. June 4, 2010) (“Mailing benefit payments to claimants [in the forum

state] does not rise to the level of ‘purposeful availment.’”).

       The fact that JHHC Members’ physicians solicited Genesis’s out-of-network laboratory

testing services fails to establish sufficient minimum contacts for specific jurisdiction. Rather

than deliberately targeting the forum state, JHHC merely allowed JHHC Members to choose

physicians who, in turn, chose to send members’ specimens to Genesis for laboratory testing

services in Pennsylvania. The deliberate contact with Pennsylvania was two degrees removed

from JHHC itself. Just as in Vetrotex, JHHC did not initiate a business relationship with

Genesis. JHHC did not have a contract with Genesis. Furthermore, Genesis presents no

evidence that JHHC was attempting to expand its commercial activity into Pennsylvania.

Instead, JHHC’s contacts with Pennsylvania are a result of the “unilateral activity of another
         Case 2:19-cv-05090-AB Document 16 Filed 07/07/20 Page 10 of 10




party,” its insured members’ physicians, and “is not an appropriate consideration.” Helicopteros,

466 U.S. at 417.

        The fact that JHHC routinely paid a portion of Genesis’s claims also fails to establish

sufficient minimum contacts for specific jurisdiction purposes. In Choice Healthcare v. Kaiser,

the insurer’s payments were based on the “unilateral decisions of those insureds who sought

treatment in” the forum state. 615 F.3d at 369. Here, the defendant’s connection to the forum

state is even more attenuated: JHHC’s payments to Genesis for some claims were based on the

unilateral activity of JHHC Members’ physicians. JHHC Members did not even physically go to

Pennsylvania for health care services, as the insured members in Choice Healthcare did. There

is no evidence that JHHC gave Genesis approval prior to rendering laboratory services for JHHC

Members. The payments were not the result of a contract that JHHC deliberately reached out to

a Pennsylvania entity to negotiate and execute. Thus, JHHC did not purposefully avail itself of

the privileges of conducting activities within Pennsylvania and this Court cannot exercise

specific jurisdiction over JHHC. 4

        V. CONCLUSION

        For the reasons set forth above, I will grant JHHC’s motion to dismiss for lack of

personal jurisdiction.


                                                        _s/ ANITA B. BRODY, J.__
                                                        ANITA B. BRODY, J.

Copies VIA ECF 07/07/2020




4
  Because JHHC does not satisfy the threshold purposeful availment requirement to establish personal
jurisdiction, I will not discuss the remaining requirements.
